UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1639



CHARLES K. LASTER,

                                              Plaintiff - Appellant,

          versus


LARRY G. MASSANARI, Acting Commissioner,
Social Security Administration,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-99-226-1)


Submitted:   December 21, 2001            Decided:   January 24, 2002


Before WILKINS, LUTTIG, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Susan Kipp McLaughlin, MCLAUGHLIN & CURRY, Fairmont, West Virginia,
for Appellant. James A. Winn, Regional Chief Counsel, Patricia M.
Smith, Deputy Chief Counsel, Robert S. Drum, Assistant Regional
Counsel, Office of the General Counsel, SOCIAL SECURITY ADMIN-
ISTRATION, Philadelphia, Pennsylvania; Patrick M. Flatley, United
States Attorney, Helen Campbell Altmeyer, Assistant United States
Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles K. Laster appeals the district court's order that,

based upon a report and recommendation of a magistrate judge, up-

held the Administrative Law Judge’s denial of his claims for Social

Security Disability benefits and Supplemental Security Income.

     We must uphold the decision to deny disability benefits if the

decision is supported by substantial evidence and the correct law

was applied.   See 42 U.S.C.A. § 405(g) (West Supp. 2001); Craig v.

Chater, 76 F.3d 585, 589 (4th Cir. 1996).     We have reviewed the

record and the district courts order and find no reversible error.

Accordingly, we affirm on the reasoning of the district court and

the magistrate judge. Laster v. Massanari, No. CA-99-226-1 (N.D.W.

Va. Mar. 7, 2001).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2